                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                    Case No. 19-02119 BLF (PR)
                                                         Plaintiff,
                                  12                                                    ORDER OF DISMISSAL WITH
Northern District of California




                                                v.                                      LEAVE TO AMEND
 United States District Court




                                  13

                                  14     DR. LAW FU, et al.,
                                  15                     Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the Correctional Training Facility (“CTF”) in Soledad,
                                  19   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against CTF
                                  20   personnel. Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in a
                                  21   separate order.
                                  22                                          DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.     Plaintiff’s Claims
                                   8          Plaintiff claims that he is a “chronic care patient” with osteo arthritis in his right
                                   9   shoulder which is associated with chronic pain since July 2015. (Compl. Attach. at 5.) He
                                  10   had a prescription for 15mg of methadone since July 2015. (Id.) On July 25, 2018,
                                  11   Plaintiff was transported to Twin City Medical Community for a recommended
                                  12   “orthopedic consultation/evaluation.” (Id.) Upon his arrival, Plaintiff was directed to sign
Northern District of California
 United States District Court




                                  13   a waiver of liability and consent to videotaping surgery, among other things, before
                                  14   receiving treatment. (Id. at 5-6.) When Plaintiff declined to sign the document, he was
                                  15   denied medical treatment by Defendant Dr. Kowall, the orthopedic specialist whom he was
                                  16   scheduled to see. (Id. at 6.) On July 29, 2019, Plaintiff was seen by Defendant D. Fu Law,
                                  17   whom Plaintiff claims informed him that he was taking Plaintiff off methadone because
                                  18   Plaintiff had refused to sign the document presented to him by Dr. Kowall on July 25,
                                  19   2019. (Id. at 6-7.) Subsequently, Plaintiff’s 15mg methadone prescription was reduced to
                                  20   5 mg per day. (Id. at 7.) When Plaintiff met with Defendant Dr. Ross on August 6, 2018,
                                  21   he requested some “low level medications” to manage his withdrawal symptoms from
                                  22   methadone. (Id. at 7-8.) Plaintiff alleges that Defendant Ross told him that he “should
                                  23   have just signed the waiver form when you went to see defendant Dr. Kowall on 07/25/18,
                                  24   now you could smoke all the marijuana you want to.” (Id. at 8.) Defendant Ross only
                                  25   prescribed capsaicin cream, which only inflamed Plaintiff’s right shoulder injury. (Id.) On
                                  26   August 15, 2018, Plaintiff filed an “emergency appeal” in an effort to have medical staff
                                  27   intervene and stop the withdrawal symptoms that he was experiencing, including
                                  28                                                  2
                                   1   headaches, dizziness, cramps, diarrhea, etc. (Id.) Plaintiff claims that Defendant M.
                                   2   Votaw, the prison health care grievance office representative, “deliberately ignored a
                                   3   serious medical need, by bypassing an emergency screening which lead to extended
                                   4   suffering of withdrawal symptoms for up to two weeks as a result of defendant M. Votaw’s
                                   5   inaction.” (Id.) Plaintiff claims that Defendant S. Posson, the Chief Medical Executive,
                                   6   delayed recommended physical therapy until January 24, 2019. (Id.) Plaintiff claims that
                                   7   Defendants’ actions amounted to retaliation under the First Amendment and deliberate
                                   8   indifference to serious medical needs under the Eighth Amendment. (Id. at 2.) Liberally
                                   9   construed, Plaintiff’s allegations are sufficient to state an Eighth Amendment claim for
                                  10   deliberate indifference to serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 104
                                  11   (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled in part on
                                  12   other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997)
Northern District of California
 United States District Court




                                  13   (en banc).
                                  14          However, Plaintiff’s allegations are insufficient to state a First Amendment
                                  15   retaliation claim. “Within the prison context, a viable claim of First Amendment
                                  16   retaliation entails five basic elements: (1) An assertion that a state actor took some adverse
                                  17   action against an inmate (2) because of (3) that prisoner's protected conduct, and that such
                                  18   action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action
                                  19   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d
                                  20   559, 567-68 (9th Cir. 2005) (footnote omitted). Although Plaintiff clearly believes that
                                  21   Defendants were acting in concert with each other to deny him medical treatment because
                                  22   he refused to sign the waiver form, Plaintiff’s allegations are insufficient to state a First
                                  23   Amendment retaliation claim. Specifically, he fails to satisfy the second, third, and fourth
                                  24   elements of a retaliation claim, i.e., that Defendants took adverse actions against Plaintiff
                                  25   because of Plaintiff’s protected conduct, Plaintiff fails to explain what that protected
                                  26   conduct was, and that Defendants’ actions chilled the exercise of his First Amendment
                                  27   rights. Id. Accordingly, this claim is DISMISSED for failure to state a claim. Plaintiff
                                  28                                                  3
                                   1   shall be given an opportunity to file an amended complaint to attempt to state sufficient
                                   2   facts to state a First Amendment retaliation claim.
                                   3

                                   4                                            CONCLUSION
                                   5             For the foregoing reasons, the Court orders as follows:
                                   6             The complaint is DISMISSED with leave to amend. Within twenty-eight
                                   7   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to correct
                                   8   the deficiencies discussed above. The amended complaint must include the caption and
                                   9   civil case number used in this order, Case No. C 19-02119 BLF (PR), and the words
                                  10   “AMENDED COMPLAINT” on the first page. If using the court form complaint, Plaintiff
                                  11   must answer all the questions on the form in order for the action to proceed. The amended
                                  12   complaint supersedes the original, the latter being treated thereafter as non-existent.
Northern District of California
 United States District Court




                                  13   Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Consequently,
                                  14   claims not included in an amended complaint are no longer claims and defendants not
                                  15   named in an amended complaint are no longer defendants. See Ferdik v. Bonzelet, 963
                                  16   F.2d 1258, 1262 (9th Cir.1992).
                                  17             In the alternative, Plaintiff may file notice in the same time provided that he wishes
                                  18   to proceed solely on the Eighth Amendment claim found cognizable above and strike the
                                  19   First Amendment retaliation claim from the complaint.
                                  20             Failure to respond in accordance with this order in the time provided will
                                  21   result in the dismissal of this action without prejudice and without further notice to
                                  22   Plaintiff. The Clerk shall include two copies of the court’s complaint with a copy of this
                                  23   order to Plaintiff.
                                  24             IT IS SO ORDERED.
                                  25   Dated: _____________________
                                               September 4, 2019                            ________________________
                                                                                            BETH LABSON FREEMAN
                                  26
                                                                                            United States District Judge
                                       Order of Dismissal with Leave to Amend
                                  27   PRO-SE\BLF\CR.19\00537Smith_dwlta

                                  28                                                    4
